S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO. 5 OF COLLIN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 9th day of March, 2018, the
cause on appeal to revise or reverse the judgment between

 FRISCO SQUARE DEVELOPERS, LLC,                     On Appeal from the County Court at Law
 Appellant                                          No. 5, Collin County, Texas
                                                    Trial Court Cause No. 005-02130-2016
 No. 05-17-00205-CV          V.                     Opinion delivered by Justice Evans,
                                                    Justices Whitehill and Schenck
 KPITCH ENTERPRISES, LLC, Appellee                  participating.

was determined; and this Court made its order in these words:

        In accordance with this Court’s opinion of this date, we VACATE the judgment of the
trial court and DISMISS the case, including all claims and counterclaims in the trial court and
this appeal.

        Based on the parties’ agreement, we ORDER that each party bear its own costs and fees
in the trial courts and in this Court. As requested by the parties, we ORDER the Justice Court,
Precinct 4, of Collin County to release to Frisco Square Developers, LLC the civil cash bond filed
by Frisco Square Developers, LLC. It is further ORDERED that the obligations of appellant
Frisco Square Developers, LLC, as principal, and Encore Commercial, LLC, as surety, on
appellant’s supersedeas bond are RELEASED. As requested by the parties, we ORDER the
County Clerk of Collin County to release the supersedeas bond by check made payable to Frisco
Square Developers, LLC in the amount of all funds plus accrued interest and to waive the thirty-
day waiting period. It is SO ORDERED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 21st day of May, 2018.




  5                 LM LISA MATZ, Clerk




                                        –2–